     Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 1 of 14 PageID #: 6126




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

RAMACO RESOURCES, LLC,

               Plaintiff,

v.                                                      Case No.: 2:19-cv-00703


FEDERAL INSURANCE COMPANY, and
ACE AMERICAN INSURANCE COMPANY,

               Defendants.


                      MEMORANDUM OPINION and ORDER

         Pending is Ramaco’s Motion to Deem Requests for Admission Admitted or, in the

Alternative, to Compel Adequate Responses. (ECF No. 131). Defendants filed a response

in opposition to the Motion to which Ramaco replied. (ECF Nos. 142, 144). For the reasons

that follow, the Court GRANTS the Motion to the extent that it seeks an order compelling

adequate responses to the discovery requests, but it DENIES Plaintiff’s request to deem

the matters admitted.

I.       Relevant Background

         Plaintiff’s amended complaint contends that a silo containing approximately 800

tons of raw coal collapsed on its property on November 5, 2018, resulting in significant

business interruption and other losses. (ECF No. 14 at 2, 7-9). Defendants denied

Plaintiff’s insurance claim for the losses on the basis that the collapse was caused by

corrosion, a peril which was excluded under Plaintiff’s policy. Plaintiff filed suit against

Defendants, alleging bad faith, breach of contract, and violations of the West Virginia

Unfair Trade Practices Act. (ECF No. 1-1 at 5). Defendant Federal Insurance Company

                                             1
  Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 2 of 14 PageID #: 6127




(“Federal”) removed the case to this Court pursuant to the Court’s diversity jurisdiction.

(ECF No. 1). Plaintiff added Defendant Ace Insurance Company (“Ace”) to the action on

the basis that Ace allegedly participated in adjusting the insurance claim. (ECF No. 14 at

1).

II.   Motion and Response

      Following numerous discovery disputes in this matter, Plaintiff filed the present

motion to deem certain requests for admission admitted or, in the alternative, to compel

adequate responses to the discovery requests. (ECF No. 131). Plaintiff contends that it

served on Defendants requests for admission, which asked if Defendants or their experts

determined that various perils other than corrosion caused the loss at issue. (ECF No. 132

at 2). Plaintiff defined the perils based on the manner in which the terms were used in

Defendants’ affirmative defenses, which referenced definitions in Plaintiff’s policy.

Plaintiff argues that Defendants’ responses to the requests were evasive and improper

given the fact that Defendants and Defendants’ experts unequivocally determined that

corrosion caused the loss.

      Fifteen requests for admission are at issue in the present motion. Plaintiff served

substantively identical requests for admission on Federal and Ace, and the Defendants

responded jointly as follows:

      REQUEST FOR ADMISSION NO. 21. Admit that Federal never determined
      that “acts or omissions,” as that term is used in Your second affirmative
      defense, was the cause of loss with respect to Ramaco’s insurance claim.

      ANSWER: Federal objects to this request for admission because this request
      conflates Federal’s factual determinations with Federal’s legal defenses, and
      with the application of the Federal Policy, and the law, to facts and to
      Federal’s factual determinations. This request is accordingly incapable of
      being answered as propounded, and is therefore objectionable. Federal’s
      factual determination was that the cause of loss was corrosion. Federal
      admits that it therefore did not determine that “acts or omissions” as that

                                            2
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 3 of 14 PageID #: 6128




    phrase is used in the Federal Policy and referenced in Federal’s affirmative
    defenses, encompassed the factual determination that the cause of loss was
    corrosion. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. ACE American adopts the foregoing
    objections, clarifications, and responses, as its objections, clarifications,
    and responses to this request.

    REQUEST FOR ADMISSION NO. 22. Admit that Federal never determined
    that “business errors,” as that term is used in Your second affirmative
    defense, was the cause of loss with respect to Ramaco’s insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “business errors” as that
    phrase is used in the Federal Policy and referenced in Federal’s affirmative
    defenses, encompassed the factual determination that the cause of loss was
    corrosion. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. American adopts the foregoing objections,
    clarifications, and responses, as its objections, clarifications, and responses
    to this request.

    REQUEST FOR ADMISSION NO. 23. Admit that Federal never determined
    that “Inherent Vice/Latent Defect,” as those terms are used in Your third
    affirmative defense, was the cause of loss with respect to Ramaco’s
    insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “Inherent Vice/Latent
    Defect” was the cause of loss, but Federal denies any implication that the
    “Inherent Vice/Latent Defect” provisions of the Federal Policy are
    inapplicable to the factual circumstances of the November 5, 2018 failure
    event. This includes, without limitation, because these provisions
    encompass or may encompass the factual determination that the cause of
    loss was corrosion, and these provisions encompass or may encompass one
    or more factual allegations made by Ramaco about the November 5, 2018
    failure event. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. ACE American adopts the foregoing


                                          3
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 4 of 14 PageID #: 6129




    objections, clarifications, and responses, as its objections, clarifications,
    and responses to this request.

    REQUEST FOR ADMISSION NO. 24. Admit that Federal never determined
    that “Planning, Design, Materials or Maintenance,” as that term is used in
    Your fourth affirmative defense, was the cause of loss with respect to
    Ramaco’s insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “Planning, Design, Materials
    or Maintenance”, as that phrase is used in the Federal Policy and referenced
    in Federal’s affirmative defenses, encompassed the factual determination
    that the cause of loss was corrosion. This request is denied to the extent it
    seeks an admission inconsistent with the foregoing. ACE American adopts
    the foregoing objections, clarifications, and responses, as its objections,
    clarifications, and responses to this request.

    REQUEST FOR ADMISSION NO. 25. Admit that Federal never determined
    that “wear and tear,” as that term is used in Your fifth affirmative defense,
    was the cause of loss with respect to Ramaco’s insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “wear and tear” was the cause
    of loss, but Federal denies any implication that the “Wear and Tear”
    provisions of the Federal Policy are inapplicable to the factual
    circumstances of the November 5, 2018 failure event. This includes, without
    limitation, because these provisions encompass or may encompass the
    factual determination that the cause of loss was corrosion, and these
    provisions encompass or may encompass one or more factual allegations
    made by Ramaco about the November 5, 2018 failure event. This request is
    denied to the extent it seeks an admission inconsistent with the foregoing.
    ACE American adopts the foregoing objections, clarifications, and
    responses, as its objections, clarifications, and responses to this request.

    REQUEST FOR ADMISSION NO. 28. Admit that, prior to the
    commencement of this litigation, Federal had not determined that “acts or


                                         4
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 5 of 14 PageID #: 6130




    omissions,” as that term is used in Your second affirmative defense, was the
    cause of loss with respect to Ramaco’s insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “acts or omissions” as that
    phrase is used in the Federal Policy and referenced in Federal’s affirmative
    defenses, encompassed the factual determination that the cause of loss was
    corrosion. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. ACE American adopts the foregoing
    objections, clarifications, and responses, as its objections, clarifications,
    and responses to this request.

    REQUEST FOR ADMISSION NO. 29. Admit that, prior to the
    commencement of this litigation, Federal had not determined that
    “business errors,” as that term is used in Your second affirmative defense,
    was the cause of loss with respect to Ramaco’s insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “business errors” as that
    phrase is used in the Federal Policy and referenced in Federal’s affirmative
    defenses, encompassed the factual determination that the cause of loss was
    corrosion. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. ACE American adopts the foregoing
    objections, clarifications, and responses, as its objections, clarifications,
    and responses to this request.

    REQUEST FOR ADMISSION NO. 30. Admit that, prior to the
    commencement of this litigation, Federal had not determined that
    “Inherent Vice/Latent Defect,” as those terms are used in Your third
    affirmative defense, was the cause of loss with respect to Ramaco’s
    insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s

                                         5
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 6 of 14 PageID #: 6131




    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “Inherent Vice/Latent
    Defect” was the cause of loss, but Federal denies any implication that the
    “Inherent Vice/Latent Defect” provisions of the Federal Policy are
    inapplicable to the factual circumstances of the November 5, 2018 failure
    event. This includes, without limitation, because these provisions
    encompass or may encompass the factual determination that the cause of
    loss was corrosion, and these provisions encompass or may encompass one
    or more factual allegations made by Ramaco about the November 5, 2018
    failure event. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. ACE American adopts the foregoing
    objections, clarifications, and responses, as its objections, clarifications,
    and responses to this request.

    REQUEST FOR ADMISSION NO. 31. Admit that, prior to the
    commencement of this litigation, Federal had not determined that
    “Planning, Design, Materials or Maintenance,” as that term is used in Your
    fourth affirmative defense, was the cause of loss with respect to Ramaco’s
    insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “Planning, Design, Materials
    or Maintenance”, as that phrase is used in the Federal Policy and referenced
    in Federal’s affirmative defenses, encompassed the factual determination
    that the cause of loss was corrosion. This request is denied to the extent it
    seeks an admission inconsistent with the foregoing. ACE American adopts
    the foregoing objections, clarifications, and responses, as its objections,
    clarifications, and responses to this request.

    REQUEST FOR ADMISSION NO. 32. Admit that, prior to the
    commencement of this litigation, Federal had not determined that “wear
    and tear,” as that term is used in Your fifth affirmative defense, was the
    cause of loss with respect to Ramaco’s insurance claim.

    ANSWER: Federal objects to this request for admission because this request
    conflates Federal’s factual determinations with Federal’s legal defenses, and
    with the application of the Federal Policy, and the law, to facts and to
    Federal’s factual determinations. This request is accordingly incapable of
    being answered as propounded, and is therefore objectionable. Federal’s
    factual determination was that the cause of loss was corrosion. Federal
    admits that it therefore did not determine that “wear and tear” was the cause
    of loss, but Federal denies any implication that the “Wear and Tear”

                                         6
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 7 of 14 PageID #: 6132




    provisions of the Federal Policy are inapplicable to the factual
    circumstances of the November 5, 2018 failure event. This includes, without
    limitation, because these provisions encompass or may encompass the
    factual determination that the cause of loss was corrosion, and these
    provisions encompass or may encompass one or more factual allegations
    made by Ramaco about the November 5, 2018 failure event. This request is
    denied to the extent it seeks an admission inconsistent with the foregoing.
    ACE American adopts the foregoing objections, clarifications, and
    responses, as its objections, clarifications, and responses to this request.

    REQUEST FOR ADMISSION NO. 34. Admit that, prior to the
    commencement of this litigation, Federal had not obtained an expert report
    that concluded that “acts or omissions,” as that term is used in Your second
    affirmative defense, was the cause of loss with respect to Ramaco’s
    insurance claim. For purposes of this request, “expert report” includes any
    opinion provided by any person or entity retained by Federal to investigate
    the cause of loss with respect to Ramaco’s insurance claim, whether such
    opinion was rendered in writing or orally, formally or informally.

    ANSWER: Federal objects to this request based on the definition of “expert
    report” because the definition provided is not the ordinary and customary
    use of the term “expert report” in litigation and under and in connection
    with the Federal Rules, specifically, and the request may accordingly result
    in a response that is prejudicial and/or misleading and/or subject to
    misinterpretation, and which may result in confusion. Federal construes
    this request to mean “engineering report.” Responding further, Federal
    objects to this request for admission because this request conflates Federal’s
    factual determinations with Federal’s legal defenses, and with the
    application of the Federal Policy, and the law, to facts and to Federal’s
    factual determinations. This request is accordingly incapable of being
    answered as propounded, and is therefore objectionable. Federal’s factual
    determination was that the cause of loss was corrosion, and the three WJE
    engineers retained by Federal to investigate the November 5, 2018 failure
    event determined the cause of loss was corrosion. Federal admits that it
    therefore did not obtain an engineering report that determined that “acts or
    omissions” as that phrase is used in the Federal Policy and referenced in
    Federal’s affirmative defenses, encompassed the factual determination that
    the cause of loss was corrosion. This request is denied to the extent it seeks
    an admission inconsistent with the foregoing. ACE American adopts the
    foregoing objections, clarifications, and responses, as its objections,
    clarifications, and responses to this request.

    REQUEST FOR ADMISSION NO. 35. Admit that, prior to the
    commencement of this litigation, Federal had not obtained an expert report
    that concluded that “business errors,” as that term is used in Your second
    affirmative defense, was the cause of loss with respect to Ramaco’s
    insurance claim. For purposes of this request, “expert report” includes any

                                          7
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 8 of 14 PageID #: 6133




    opinion provided by any person or entity retained by Federal to investigate
    the cause of loss with respect to Ramaco’s insurance claim, whether such
    opinion was rendered in writing or orally, formally or informally.

    ANSWER: Federal objects to this request based on the definition of “expert
    report” because the definition provided is not the ordinary and customary
    use of the term “expert report” in litigation and under and in connection
    with the Federal Rules, specifically, and the request may accordingly result
    in a response that is prejudicial and/or misleading and/or subject to
    misinterpretation, and which may result in confusion. Federal construes
    this request to mean “engineering report.” Responding further, Federal
    objects to this request for admission because this request conflates Federal’s
    factual determinations with Federal’s legal defenses, and with the
    application of the Federal Policy, and the law, to facts and to Federal’s
    factual determinations. This request is accordingly incapable of being
    answered as propounded, and is therefore objectionable. Federal’s factual
    determination was that the cause of loss was corrosion, and the three WJE
    engineers retained by Federal to investigate the November 5, 2018 failure
    event determined the cause of loss was corrosion. Federal admits that it
    therefore did not obtain an engineering report that determined that
    “business errors” as that phrase is used in the Federal Policy and referenced
    in Federal’s affirmative defenses, encompassed the factual determination
    that the cause of loss was corrosion. This request is denied to the extent it
    seeks an admission inconsistent with the foregoing. ACE American adopts
    the foregoing objections, clarifications, and responses, as its objections,
    clarifications, and responses to this request.

    REQUEST FOR ADMISSION NO. 36. Admit that, prior to the
    commencement of this litigation, Federal had not obtained an expert report
    that concluded that “Inherent Vice/Latent Defect,” as those terms are used
    in Your third affirmative defense, was the cause of loss with respect to
    Ramaco’s insurance claim. For purposes of this request, “expert report”
    includes any opinion provided by any person or entity retained by Federal
    to investigate the cause of loss with respect to Ramaco’s insurance claim,
    whether such opinion was rendered in writing or orally, formally or
    informally.

    ANSWER: Federal objects to this request based on the definition of “expert
    report” because the definition provided is not the ordinary and customary
    use of the term “expert report” in litigation and under and in connection
    with the Federal Rules, specifically, and the request may accordingly result
    in a response that is prejudicial and/or misleading and/or subject to
    misinterpretation, and which may result in confusion. Federal construes
    this request to mean “engineering report.” Responding further, Federal
    objects to this request for admission because this request conflates Federal’s
    factual determinations with Federal’s legal defenses, and with the
    application of the Federal Policy, and the law, to facts and to Federal’s

                                          8
Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 9 of 14 PageID #: 6134




    factual determinations. This request is accordingly incapable of being
    answered as propounded, and is therefore objectionable. Federal’s factual
    determination was that the cause of loss was corrosion, and the three WJE
    engineers retained by Federal to investigate the November 5, 2018 failure
    event determined the cause of loss was corrosion. Federal admits that it
    therefore did not obtain an engineering report that determined that
    “Inherent Vice/Latent Defect” was the cause of loss, but Federal denies any
    implication that the “Inherent Vice/Latent Defect” provisions of the Federal
    Policy are inapplicable to the factual circumstances of the November 5, 2018
    failure event. This includes, without limitation, because these provisions
    encompass or may encompass the factual determination that the cause of
    loss was corrosion, and these provisions encompass or may encompass one
    or more factual allegations made by Ramaco about the November 5, 2018
    failure event. This request is denied to the extent it seeks an admission
    inconsistent with the foregoing. ACE American adopts the foregoing
    objections, clarifications, and responses, as its objections, clarifications,
    and responses to this request.

    REQUEST FOR ADMISSION NO. 37. Admit that, prior to the
    commencement of this litigation, Federal had not obtained an expert report
    that concluded that “Planning, Design, Materials or Maintenance,” as that
    term is used in Your fourth affirmative defense, was the cause of loss with
    respect to Ramaco’s insurance claim. For purposes of this request, “expert
    report” includes any opinion provided by any person or entity retained by
    Federal to investigate the cause of loss with respect to Ramaco’s insurance
    claim, whether such opinion was rendered in writing or orally, formally or
    informally.

    ANSWER: Federal objects to this request based on the definition of “expert
    report” because the definition provided is not the ordinary and customary
    use of the term “expert report” in litigation and under and in connection
    with the Federal Rules, specifically, and the request may accordingly result
    in a response that is prejudicial and/or misleading and/or subject to
    misinterpretation, and which may result in confusion. Federal construes
    this request to mean “engineering report.” Responding further, Federal
    objects to this request for admission because this request conflates Federal’s
    factual determinations with Federal’s legal defenses, and with the
    application of the Federal Policy, and the law, to facts and to Federal’s
    factual determinations. This request is accordingly incapable of being
    answered as propounded, and is therefore objectionable. Federal’s factual
    determination was that the cause of loss was corrosion, and the three WJE
    engineers retained by Federal to investigate the November 5, 2018 failure
    event determined the cause of loss was corrosion. Federal admits that it
    therefore did not obtain an engineering report that determined that
    “Planning, Design, Materials or Maintenance”, as that phrase is used in the
    Federal Policy and referenced in Federal’s affirmative defenses,
    encompassed the factual determination that the cause of loss was corrosion.

                                          9
 Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 10 of 14 PageID #: 6135




       This request is denied to the extent it seeks an admission inconsistent with
       the foregoing. ACE American adopts the foregoing objections, clarifications,
       and responses, as its objections, clarifications, and responses to this
       request.

       REQUEST FOR ADMISSION NO. 38. Admit that, prior to the
       commencement of this litigation, Federal had not obtained an expert report
       that concluded that “wear and tear,” as that term is used in Your fifth
       affirmative defense, was the cause of loss with respect to Ramaco’s
       insurance claim. For purposes of this request, “expert report” includes any
       opinion provided by any person or entity retained by Federal to investigate
       the cause of loss with respect to Ramaco’s insurance claim, whether such
       opinion was rendered in writing or orally, formally or informally.

       ANSWER: Federal objects to this request based on the definition of “expert
       report” because the definition provided is not the ordinary and customary
       use of the term “expert report” in litigation and under and in connection
       with the Federal Rules, specifically, and the request may accordingly result
       in a response that is prejudicial and/or misleading and/or subject to
       misinterpretation, and which may result in confusion. Federal construes
       this request to mean “engineering report.” Responding further, Federal
       objects to this request for admission because this request conflates Federal’s
       factual determinations with Federal’s legal defenses, and with the
       application of the Federal Policy, and the law, to facts and to Federal’s
       factual determinations. This request is accordingly incapable of being
       answered as propounded, and is therefore objectionable. Federal’s factual
       determination was that the cause of loss was corrosion. Federal admits that
       it therefore did not obtain an engineering report that determined that “wear
       and tear” was the cause of loss, but Federal denies any implication that the
       “Wear and Tear” provisions of the Federal Policy are inapplicable to the
       factual circumstances of the November 5, 2018 failure event. This includes,
       without limitation, because these provisions encompass or may encompass
       the factual determination that the cause of loss was corrosion, and these
       provisions encompass or may encompass one or more factual allegations
       made by Ramaco about the November 5, 2018 failure event. This request is
       denied to the extent it seeks an admission inconsistent with the foregoing.
       ACE American adopts the foregoing objections, clarifications, and
       responses, as its objections, clarifications, and responses to this request.

(ECF No. 131-3 at 5-9, 11-14, 15-21).

       Defendants argue that they responded to the requests for admission properly

because the requests seek admission of both legal and factual issues. (ECF No. 142 at 1).

According to Defendants, “[e]very request pairs the cause of loss with various policy


                                            10
 Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 11 of 14 PageID #: 6136




exclusions, and requires Defendants to respond by applying the policy language to

Federal’s causation determination.” (Id. at 2). Defendants state that they responded to

each request by admitting the factual determination that the cause of loss was corrosion,

but they had to qualify their responses to the legal issues. Defendants argue that if all

Plaintiff sought was Defendants’ factual determination regarding the cause of loss,

Plaintiff could have presented simple, straightforward requests. (Id.). Defendants

hypothesize that Plaintiff instead referenced Defendants’ affirmative defenses so that

Plaintiff can move to exclude Defendants from relying on the defenses at trial. (Id. at 3).

Defendants claim that their affirmative defenses may be applicable based on what theory

of causation Plaintiff asserts at trial, and, in any event, two of the defenses relating to

inherent vice/latent defect and wear and tear are applicable to the determination that the

cause of loss was corrosion. (Id.).

       In reply, Plaintiff argues that Defendants’ position that the discovery requests ask

Defendants to apply law to facts is untenable. Plaintiff provides the hypothetical example

of an earthquake as an excluded peril. Plaintiff notes that, if the request asked Defendants

to admit that they did not determine that an earthquake caused the loss, the request would

concern a pure issue of fact, and that reality would persist regardless of whether the term

“earthquake” appeared in an underlying policy document. (ECF No. 144 at 4). Similarly,

Plaintiff states that the requests at issue reference the policy document simply for the

purpose of definition. (Id.). Moreover, Plaintiff notes that it twice offered in the meet and

confer process to modify the requests in order to allow Defendants to admit the factual

information, yet Defendants refused, stating that the responses were clear and accurate

as written. (Id. at 5-6).



                                             11
 Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 12 of 14 PageID #: 6137




III.   Discussion

       “A party may serve on any other party a written request to admit, for purposes of

the pending action only, the truth of any matters within the scope of Rule 26(b)(1) relating

to: (A) facts, the application of law to fact, or opinions about either; and (B) the

genuineness of any described documents.” Fed. R. Civ. P. 36(a)(1). If the matter is not

admitted, “the answer must specifically deny it or state in detail why the answering party

cannot truthfully admit or deny it. A denial must fairly respond to the substance of the

matter; and when good faith requires that a party qualify an answer or deny only a part

of a matter, the answer must specify the part admitted and qualify or deny the rest.” Fed.

R. Civ. P. 36(a)(4). “Accordingly, the Rule does anticipate that in certain circumstances,

a qualified answer may be appropriate.” Baker v. BorgWarner Morse TEC, Inc., No. 3:11-

CV-00505, 2012 WL 13026647, at *1 (S.D.W. Va. Apr. 12, 2012). The determination of

“[w]hether or not a qualification was made ‘when good faith requires’ is determined by

the Court on a case-by-case basis.” Id.

       In this case, Defendants fail to show that good faith required their qualified

responses to Plaintiff’s requests for admission. Defendants objected on the basis that the

requests allegedly conflated their factual determinations with their legal defenses and the

application of policy and the law to factual determinations. Therefore, Defendants

contended that they were “incapable” of responding to the requests as propounded. This

position is without merit. Indeed, Defendants were able to respond to the requests, and

they responded that the cause of loss was corrosion and that they never determined that

the other perils caused the collapse. However, Defendants added extraneous qualifiers

and detail to their responses which resulted in unnecessarily confusing and ambiguous

responses to Plaintiff’s very straightforward requests for admission.

                                            12
 Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 13 of 14 PageID #: 6138




       Contrary to Defendants’ argument, the requests clearly asked Defendants to admit

or deny certain factual information. The references in the requests to Defendants’

affirmative defenses, which themselves reference the insurance policy, were simply used

to supply definitions for terms that appeared in the requests for admission because the

terms could be capable of different meanings. The requests in no way require Defendants

to apply law to facts, nor are there mixed questions of law and fact, as Defendants argue

in their response to Plaintiff’s motion. Therefore, Defendants are ORDERED to provide

Plaintiff with unambiguous responses to Plaintiff’s Request for Admission Nos. 21, 22, 23,

24, 25, 28, 29, 30, 31, 32, 34, 35, 36, 37, and 38 within ten (10) days of the date of this

Order. Having fully considered the issues and arguments, the Court DENIES Plaintiff’s

request to deem the matters admitted.

       With respect to Plaintiff’s request for costs and fees associated with pursuing this

motion, it is hereby ORDERED that Plaintiffs shall have through and including

September 30, 2020 in which to file an affidavit of reasonable fees and expenses

incurred in making the motion to compel, as well as any supportive documentation or

argument to justify the amount of fees and expenses requested. See Robinson v. Equifax

Information Services, LLC, 560 F.3d 235, 243-44 (4th Cir. 2009). Failure to timely file

the affidavit and supporting documentation shall result in a denial of fees and costs.

Defendant shall have through and including October 14, 2020 in which to respond to

Plaintiffs’ submission. The response shall include any justification that would obviate

against an award of expenses. Failure to file a response shall be deemed an admission of

or agreement with the representations and arguments of Plaintiffs. Plaintiffs shall have

through and including October 23, 2020 in which to file a reply memorandum. At the

conclusion of the period allowed for briefing, the Court shall either schedule a hearing, or

                                            13
 Case 2:19-cv-00703 Document 157 Filed 09/11/20 Page 14 of 14 PageID #: 6139




simply rule on the request for reasonable fees and costs.

      The Clerk is directed to provide a copy of this Memorandum Opinion and Order to

counsel of record.

                                         ENTERED: September 11, 2020




                                           14
